Citation Nr: 1528141	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  00-09 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for polyarthralgia of the shoulders (claimed as arthritis or joint pain). 

2.  Entitlement to service connection for asthma, to include as due to mustard gas exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to March 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  A review of the record reveals that the Veteran's claims folder is a rebuilt folder. 

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in December 2005.  A transcript from that hearing has been associated with the claims file. 

The Board remanded this case in November 2006, March 2010, and November 2010. 

The Veteran testified before the undersigned Acting Veterans Law Judge (VLJ) in Washington D. C. in November 2012.  A transcript of that hearing is on file. 

In April 2013 and August 2014, the Board again remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

At the November 2012 Board hearing the Veteran's service representative wished to "open a new claim" for recurrent bronchitis.  The presiding Acting VLJ stated that this claim would be referred to the RO for development.  As this claim has not yet been adjudicated by the RO, the Board does not have jurisdiction over it and it is referred to the RO for appropriate action.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to service connection for polyarthralgia of the shoulders (claimed as arthritis or joint pain) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not identified, and the evidence does not reflect, any disability due to mustard gas, and the most probative evidence of record does not demonstrate that the Veteran had full body exposure to mustard gas during active duty.

2.  The Veteran's current asthma is not shown to be causally or etiologically related to her active military service, to include mustard gas exposure.


CONCLUSION OF LAW

Service connection for asthma, to include as due to mustard gas exposure, is not established.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.316 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in August 2007, November 2008, and March 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate her claim, as well as an explanation of what evidence was to be provided by her and what evidence the VA would attempt to obtain on her behalf.  The letters also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The duty-to-assist letters were not provided before the initial RO adjudication of her claim in January 1998.  However, after she was provided the letters, the claim was then readjudicated in the October 2009, September 2010, April 2012, February 2014, and January 2015 Supplemental Statements of the Case (SSOCs) based on any additional evidence received in response to those notice letters.  This is important to point out because if there was no VCAA notice provided prior to the initial adjudication of the claim, or for whatever reason the notice provided was inadequate or incomplete, this timing error may be effectively "cured" by providing any necessary notice and then going back and readjudicating the claim, including in a Statement of the Case (SOC) or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of her claim.  In other words, this timing error in the provision of the notice is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  Her post-service VA and military treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Here, a complete copy of the claims file could not be located despite several attempts by the RO.  The current claims file is a rebuilt file.  The Veteran was informed multiple times in the Board's remands that her claims file was rebuilt.  Where, as here, records are lost due to no fault of the Veteran, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); O'Hare v. Derwinski, 1. Vet. App. 365, 367 (1991).  The Board has undertaken the analysis of the Veteran's claim with these heightened duties in mind. 

Further, throughout her appeal, the Veteran has reported in-service and post-service treatment at various VA and military facilities under various names and under both her social security number and her husband's social security number.  Attempts to obtain a complete copy of all of these records have been made by the RO.  Several of these records were obtained by the RO.  However, some records could not be obtained.  

Specifically, in May 2007, the National Personnel Records Center (NPRC) informed VA that the Veteran's STRs from Frankfurt dated in 1982 were not available.  In September 2009, the Bethesda, Maryland, Naval Medical Center told VA that no records for the Veteran were available.  The Kenner Army Medical Center in Fort Lee also informed VA in October 2009 that no records for the Veteran were available.  The Veteran was informed of these record deficiencies in the October 2009 SSOC and provided the opportunity to submit her own copies of these records, which she did not.  In November 2013, the Walter Reed National Military Medical Center (Walter Reed) informed VA that they did not have any records for the Veteran.  The Veteran was informed of this in the February 2014 SSOC and provided the opportunity to submit her own copies of these records, which she did not.  In an August 2014 letter, the Veteran was asked to submit dates and names of the medical providers who had treated her both during and since service for her asthma.  The Veteran did not respond to this letter.  Accordingly, in September 2014, the RO contacted the Veteran, who informed VA that she was only treated at Fort Jackson in 1980 and 1987 and at the Philadelphia Naval Hospital in 1983.  The RO then submitted this information to NPRC.  In October 2014, NPRC made three separate determinations that the Veteran's treatment records at Fort Jackson in 1980 and 1987 and at the Philadelphia Naval Hospital in 1983 could not be located.  The Veteran was informed of these record deficiencies in a December 2014 letter and in the January 2015 SSOC, and was provided the opportunity to submit her own copies of these records, which she did not.    

Additionally, in August 2014, the RO contacted the VA Medical Center (VAMC) in Columbia, South Carolina, and was informed that the VAMC did not have any records for the Veteran dated since January 1992.  In August 2014, the RO contacted the VAMC in Philadelphia, Pennsylvania, to include the Saracini VA Community-Based Outpatient Clinic (CBOC), and was informed that the VAMC did not have any records for the Veteran dated from April 2012 to September 2012.  In August 2014, the RO contacted the VAMC in Washington, and was informed that the VAMC did not have any records for the Veteran dated since 1994.  The Veteran was informed of the VAMC treatment records obtained in the January 2015 SSOC, and was provided the opportunity to submit her own copies of additional VA treatment records, which she did not.  All other recent pertinent VA treatment records were obtained and associated with the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded VA examinations and medical opinions in July 2009, December 2010, August 2013, and November 2014, the results of which have been included in the claims file for review.  These examinations and medical opinions involved reviews of the claims file and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the VA examinations and medical opinions, particularly the most recent VA addendum medical opinion in November 2014, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Furthermore, the Veteran was afforded a Board hearing in November 2012.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2014); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the Acting VLJ specifically noted the issue as stated on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from the American Legion.  The Acting VLJ and representative asked the Veteran questions regarding the element of the claim that was lacking to substantiate the claim for benefits (i.e., a nexus between the current diagnosis and service).  The representative and the Acting VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the Acting VLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the element necessary to substantiate her claim for benefits.  As such, the Board finds that the Acting VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its November 2006, March 2010, November 2010, April 2013, and August 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  These remands included scheduling the Veteran for additional VA examinations and medical opinions, which were provided to her in December 2010, August 2013, and November 2014.  These remands also included obtaining the Veteran's VA and military treatment records.  These records were obtained, or efforts to obtain these records have been made, as described above.  Finally, the remands included readjudicating the claim, which was accomplished in the September 2010, April 2012, February 2014, and January 2015 SSOCs.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks service connection for asthma, to include as due to mustard gas exposure.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examinations in July 2009 and December 2010, the Veteran was diagnosed with asthma.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Initially, the Board notes that a complete copy of the Veteran's claims file could not be located despite several attempts by the RO.  Where, as here, records are lost due to no fault of the Veteran, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Washington, 19 Vet. App. at 362; O'Hare, 1. Vet. App. at 367.  The Board has undertaken the analysis of the Veteran's claim with these heightened duties in mind.  

In the Veteran's May 2000 VA Form 9, she reported that during service she was treated for asthma at Fort Lee, Virginia, and sent to Walter Reed in Washington, D.C. while in Advanced Infantry Training.  She stated that it had been established that she had asthma due to climate change and that it had been activated by chemical exposure to mustard gas used in military training. 

At a DRO hearing in December 2005, the Veteran testified that she had been diagnosed with asthma at Walter Reed while on active duty in the 1980s.  She had had many tests at Walter Reed and had been given an inhaler.  Since service, she had been treated at Walter Reed and multiple VA facilities.  

Regarding the Veteran's mustard gas assertion, for claims involving exposure to mustard gas, a claimant must prove evidence of in-service exposure, and a diagnosis of a current listed associated disability, but is relieved of the burden of providing medical evidence of a nexus between the associated disability and his or her in-service exposure.  Rather, that nexus is presumed if the other conditions are met, subject to the regulatory exceptions in 38 C.F.R. § 3.316(b).  See Pearlman v. West, 11 Vet. App. 443, 446 (1998). 

Claims based on the chronic effects of exposure to mustard gas are governed by the provisions of 38 C.F.R. § 3.316, which provides that: 

(a) Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below, together with the subsequent development of any of the indicated conditions, is sufficient to establish service connection for that condition: 

(1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin. 

(2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease. 

(3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia. 

(b) Service connection will not be established under this section if the claimed condition is due to the veteran's own willful misconduct, or if there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition.  38 C.F.R. § 3.316. 

Although the Veteran is competent to report that she was exposed to gases during service, she is not competent to identify the type of gas used, as that would require knowledge pertaining to the chemical properties of the gases, which is beyond the competency of a layperson.  Here, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion regarding the type of gases to which she may have been exposed during active duty. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran's service records also do not document that she was exposed to mustard gas during service.  As such, the Board finds the Veteran is not competent to report that she was exposed to mustard gas - only that she was exposed to gases, and her lay statements lack probative value.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

Regarding direct service connection, the Veteran's STRs document no pertinent abnormality on her June 1980 examination for enlistment.  However, in an adjunct medical history questionnaire, the Veteran reported having or having had hay fever.  It was reported that the hay fever was mild and controlled with medications. 

In October 1980, the Veteran had a viral syndrome.  In that month, she had a bronchial cough.  The diagnosis was bronchitis.  

In November 1980, the Veteran had an upper respiratory infection (URI) with chest pain and difficulty breathing.  Almost two weeks later, it was indicated that she had an URI or an allergic condition.  A week later, she requested a profile against running because when she ran she had shortness of breath.  In November 1980, the Veteran was evaluated for an allergy evaluation.  Her URI had begun 1 month ago.  She coughed every day, and it was worse in dry air or when around chemicals.  She had no history of similar problems and no past history of asthma.  She had been told that she had allergies as a child, but all tests had been negative.  The impressions were a cough following a recent URI and a history of vague, intermittent respiratory symptoms.  A pulmonary function test was performed, following which it was reported that there was no evidence of allergic etiology to her current problem.  A November 1980 chest X-ray revealed that the Veteran's lung fields were clear.  In December 1980, it was reported she had an URI with associated nasal stuffiness and a non-productive cough.  The impression was bronchitis. 

When hospitalized for the birth of a child in February 1983, the Veteran complained of chest wall pain.  A chest X-ray revealed a question of infiltrates in the lower lobe of the right lung.  The impression was right lower lobe pneumonitis.

In January 1984, it was reported that the Veteran had a history of asthma.  Also in that month she had a cough and the impression was a URI. 

On examination for a medical evaluation board in March 1984, no pertinent abnormality was noted.  In an adjunct medical history questionnaire, the Veteran reported having or having had pain or pressure in her chest. 

A Physical Evaluation Board Report in December 1984 shows that the Veteran was eventually discharged from service due to residuals of a hysterectomy and mild pes cavus.  The Veteran's active military service ended in March 1985.

The first post-service relevant complaint of asthma was during a VA hospitalization in September 1994, when it was noted that the Veteran had a past medical history of asthma.  At that time, the Veteran did not report that she had experienced asthma since her active military service.  In March 1995, a VA clinical record noted that the Veteran had a history of asthma.  A January 1996 VA outpatient treatment record noted a history of the Veteran having had asthma since 1984.  The discharge diagnoses from VA hospitalization in April 1998 included asthma.  Again, the Veteran's active duty ended in March 1985.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinions of record are negative.  

Specifically, the Veteran was afforded a VA examination in July 2009.  The Veteran's claims file was reviewed, and the examiner noted that the Veteran was a vague historian.  The examiner pointed out an in-service November 1980 clinical note observing that the Veteran had allergic symptoms, perennially, and had used various antihistamines and antibiotics.  Skin testing and pulmonary testing at that time had given no indication of an allergic basis for her symptoms and no evidence of asthma. That clinical note went on to indicate that because the Veteran thought she might wheeze on occasions, she was given a trial of Alupent.  Her nasal symptoms did not suggest an allergic etiology.  The examiner observed that, in reviewing subsequent medical notes, there was no comment as to any benefit from an inhaler.  The Veteran continued to have intermittent URIs during active service, and there was never any documentation in any of the progress notes that she ever had any audible bronchospasm on physical examination.  However, she was currently diagnosed by VA as having asthma and used an Albuterol inhaler, as needed.  Her pulmonary function testing on the day of the VA examination was normal. 

Following a physical examination of the Veteran and a review of the Veteran's claims file, the July 2009 examiner diagnosed the Veteran with asthma.  The examiner acknowledged that the Veteran currently had asthma that was treated with inhalers.  The examiner also pointed out that the Veteran was treated for respiratory symptoms, including several URIs, during service.  However, the examiner opined that the evidence reflected that the Veteran did not have "asthma" during service, based primarily on November 1980 evaluations that found no evidence of asthma or allergic etiology for the Veteran's symptoms but prescribed inhalers for a possible clinic response.  The examiner pointed out that the very extensive November 1980 medical evaluation during service conducted by a consulting allergist, in reference to the same cough which the Veteran now told the current examiner was the reason she had been sent to Walter Reed, had stated explicitly that there was no evidence of asthma.  Thus, the July 2009 VA examiner opined that there was no evidence that the Veteran ever had asthma during service.  Consequently, her currently diagnosed asthma was "not connected to the asthma that she did not have while she was on active duty." 

On VA pulmonary examination in December 2010, the Veteran's claims file and electronic medical records were thoroughly reviewed.  The Veteran reported having had asthma since her military service.  Pulmonary function testing (at the time of the last VA examination) in July 2009 was normal.  After a physical examination, the diagnosis was mild persistent asthma.  The VA examiner opined that, even considering the multiple documented instances of in-service treatment for respiratory symptoms and condition, and even if asthma was not specifically diagnosed during service, and considering the Veteran's statements as to the timing of her symptoms as well as post-service medical evidence, the Veteran's asthma was not caused by, a result of, or aggravated by military service. 

The December 2010 VA examiner noted that the Veteran did not have a history of asthma at service entrance, but did have a 1980 allergy work-up, at which time there was no evidence of asthma.  However, she had continued to be treated for respiratory complaints.  A June 1984 Medical Board evaluation made no reference to asthma, and in March 1984, the Veteran's lungs were normal, and there was no asthma.  Other post-service clinical notations were observed, including a February 1993 notation that the Veteran had bronchitis.  In February 2006, a VA pulmonologist rendered a diagnosis of probable asthma.  The December 2010 VA examiner found that, despite the fact that the Veteran always gave a history of past asthma when she visited clinics or went to an emergency room, there was no "heart" [hard] evidence of asthma" found, and the diagnosis seemed to be based primarily upon a history related by the Veteran, although there were some gaps in her medical records pertaining to her history.  On clinic visits, while she would complain of asthma, there was no objective evidence of an abnormal lung examination.  During service, there was evidence of treatment in the early 1980s when she presented to clinics complaining of colds, nasal stuffiness, and coughing, and she was diagnosed with either a URI, which is a cold, or bronchitis.  There was ample evidence showing that her asthma was not diagnosed until after 1984 when she was discharged from the military. 

At the November 2012 Board hearing, the Veteran testified that she had developed respiratory symptoms during her active military service in 1980 and that she had experienced respiratory problems since then.  After service, she had been diagnosed as having bronchitis.  She did not recall the exact diagnosis that she had received during service for her respiratory problems.  

Accordingly, based on her testimony, the Veteran was afforded a VA addendum medical opinion in August 2013.  Following a review of the claims file, to include the prior VA examinations, the VA examiner determined that the Veteran's current asthma was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner found that the Veteran's episodes of bronchitis in-service did not evolve into or become asthma because bronchitis is usually a self-limiting condition caused by a virus or bacteria.  It is not asthma and does not become asthma.  The examiner stated that the cause of the Veteran's asthma was unknown.  The examiner reasoned that there are factors that can precipitate a flare and some people are at increased risk, but the actual etiology is unknown.  The examiner then pointed out that she could not find any medical records in the Veteran's VBMS paperless claims file that were from
1980.  The examiner stated that the earliest records she could find in VBMS were from 1984, and there was no mention of asthma or other lung conditions in these records.  The examiner also indicated that she could not find the chest X-ray from February 1983, which showed pneumonitis of the right lower lung.  However, the examiner stated that a finding such as that would not be asthma.  The examiner could not specifically comment on the in-service notations of bronchitis in October and December 1980 because she could not find those records.  However, the examiner added that bronchitis is not asthma.  The examiner stated that she could also not find the in-service request for a profile to limit running.  In summary, the VA examiner found that the Veteran's asthma was less likely as not an evolution of the bronchitis she had while on active duty. 

As the August 2013 VA examiner could not locate all of the Veteran's pertinent records in the VBMS file, the Veteran was provided another VA addendum medical opinion in November 2014.  Following a review of the claims file, to include the prior VA examinations, the VA examiner determined that the Veteran's current asthma was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  Regarding the Veteran's in-service bronchitis, the examiner stated that bronchitis is a common condition.  Upon a review of the expert medical literature available, the examiner found that isolated episodes of bronchitis do not evolve into asthma.  The examiner added that it would not be unusual for an individual to find it difficult to run during an episode of bronchitis.  The examiner added that the pneumonia reported in February 1983 by the Veteran was a post-operative complication of surgery for a Caesarean Section.  This was an isolated episode with a specific cause and would not be a cause for subsequent asthma.  The examiner stated that the Veteran did not have any evidence in the STRs of asthma during her military service.  Her SF 93 Form dated in March 1984 did not mention asthma.  She denied asthma, cough, or shortness of breath.  Her accompanying SF 88 Form stated that her lungs were clear.  Regarding the actual cause of the Veteran's asthma, the examiner stated that asthma is a condition of unknown etiology.  The examiner indicated that the earliest evidence she could find suggesting asthma in the Veteran was documentation of a prescription for albuterol in October 1991 at the Columbus, South Carolina, VAMC.  The examiner pointed out that there was no accompanying electronic progress notes going back that far but albuterol was typically prescribed for asthma.  The Veteran was also prescribed two medications by the VAMC in June 1996 that are typically used for asthma.  In summary, the examiner found, based upon a review of the Veteran's claims file to include the prior VA examinations, that it was less likely than not that the Veteran's current asthma was incurred in or aggravated during service.  The examiner determined that, "There is no nexus with 50% or greater probability between the Veteran's current asthma and the reported bronchitis and pneumonia during military service."

The aforementioned VA examiners clearly reviewed the STRs and other evidence in the claims folder.  They provided medical opinions that are supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of these medical opinions in the claims file.  The treatment records do not provide contrary evidence.  For all of these reasons, service connection for asthma is not warranted.

Furthermore, the Board notes the Veteran's contentions of symptoms both during and since her active military service.  However, the Veteran is not entitled to service connection for this claim based on continuity of symptomatology since her military discharge because she does not have a current chronic diagnosis, as stated under the laws and regulations.  Her current diagnosis of asthma is not considered a chronic disease under the statute.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2014); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, asthma falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of breathing problems, any actual diagnosis of asthma requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Whether the symptoms the Veteran experienced in service or following service are in any way related to any current asthma requires medical expertise to determine because it involves a complex medical matter.  To the extent that the Veteran believes that she has asthma that is due to her period of service, as a lay person, she is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of any current asthma is not competent evidence, as the nexus question involved in this case requires medical expertise to determine.  Id. 

For the reasons set forth above, the Board finds the VA opinions by the VA examiners (which were accompanied by detailed supporting rationale) to be of greater probative value than the Veteran's lay contentions regarding the diagnosis and etiology of her asthma.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for asthma, to include as due to mustard gas exposure, is not warranted.


ORDER

The claim of entitlement to service connection for asthma, to include as due to mustard gas exposure, is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the bilateral shoulder claim can be properly adjudicated.   

The Board finds that a remand is required in order to comply with its prior August 2014 remand directives.  See Stegall v. West, 11 Vet. App 268 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veteran was provided a VA addendum medical opinion in December 2014.  The December 2014 VA examiner was unable to provide the requested medical opinions because the examiner could not locate the pertinent medical records and STRs in the Veteran's VBMS claims file.  This is not adequate because, if necessary, the Veteran's STRs must be printed out by the AOJ from VBMS for the VA examiner to review in forming the medical opinion.  Upon remand, the Board finds that a VA addendum medical opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1. Forward the case to the December 2014 VA orthopedic physician for a VA addendum medical opinion for the purpose of determining the nature, etiology, and time of the Veteran's currently diagnosed bilateral shoulder strain and bilateral shoulder arthritis.  The examiner is to presume that the Veteran has a current bilateral shoulder disorder.  If the VA examiner does not have access to Virtual VA and/or VBMS, the AOJ must print out the pertinent documents for the VA examiner to review in providing the medical opinion.  

The physician is requested to review all pertinent records associated with the claims file, particularly the service treatment records (tabbed in the NOTES section of VBMS), and offer comments addressing the following:

* Whether it is at least as likely as not that any disability(ies) of the Veteran's current bilateral shoulder disorder is related to an in-service injury(ies)?

* Whether it at least as likely as not that the currently diagnosed arthritis of the shoulders had its onset within one year of the Veteran's discharge from active military service in March 1985? 

The physician should comment upon the two documented motor vehicle accidents in which the Veteran was involved during service, as well as her alleged dislocations of her shoulder during training. 

As to these injuries, it should be commented whether there is any medical reason to accept or reject the proposition that any of these injuries could have led to a current disability; what type of symptoms would have been caused by such an alleged in-service injury; whether such an injury could have been mistaken for something transitory (e.g., a sprain or strain) or otherwise gone undiagnosed or misdiagnosed during service; and, whether there is any medical reason to accept or reject statements or testimony as to having sustained such injuries during service. 

In rendering any opinion with respect to arthritis of the shoulders, the examiner should consider the Veteran's statements and testimony regarding continuity of symptomatology. 

Also, any comments concerning the other opinions as to this matter, which were set forth in the prior VA examinations in July 2009 and January 2011 (and the March 2012 and December 2014 addendums), would be helpful. 

In sum, in reaching any opinion the examiner should consider:  (a) the Veteran's treatment during service; (b) the Veteran's testimony; (c) the Veteran's post-service treatment; and, (d) the medical opinions on file. 

The examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  More likely than not, and as likely as not, support the contended causal relationship; whereas, less likely than not weighs against the claim.

A discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the physician is not able to provide any requested diagnosis(es) or opinion(s), he or she should explain why.

2.  To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 268.

3.  After the above action has been completed, readjudicate the Veteran's shoulders claim.  If the claim remains denied, issue to the Veteran and her representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


